DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1-2, 4-21 have been considered but are moot in view of new ground of rejection.
	Applicant repeated previous arguments and responses to the arguments are maintained as discussed in the non-final rejection and repeatedly discussed below. 
	With respect to Applicant’s repeated argument that the office action merely reproduced the elements of the claims followed by long lists of figures and paragraphs of cited references without any explanation as to the pertinence of the subject matter contained therein (pages 8-9 of Applicant’s remarks), Examiner respectfully disagrees. As indicated in the previous rejection, Examiner notices that MPEP ( for example,  2142) states “the 35 U.S.C 103 authorizes a rejection where…, the examiner should set forth in the Office action: (A) the relevant teachings of the prior relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate,…”  In this case, the rejection provides relevant column or page number(s) and line number(s) and/or paragraphs in the reference(s) that support rejection with clear explanation of how each limitation recited in the claims is interpreted. Therefore, the rejection with citations of column number(s) and line numbers/paragraphs in the reference with explanation is proper according to MPEP. 

	Applicant repeatedly argues Hildreth’s disclosure is distinct from executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, and wherein the machine learning algorithm gives more weight to the identified viewers, and refines the recommendation using available viewing history of the identified viewers with groups of viewers having similar key features to unidentified viewers in the audience, as recited in claim 1 because Hildreth fails to disclose a machine learning algorithm, or using either market research or history data (see pages 9-16) “no training machine” is disclosed by Hildreth (page 9). Applicant repeatedly argues Klappert discloses neural networks in only two places, relating to object recognition or search recognition, for a biometric measurement (which is not a content recommendation” (Applicant’s remark: page 14); Training an application to recognize a brain state of a user, as disclosed by Klappert ‘266 is distinct from executing a machine learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and historic data to predict the candidate media content, wherein the machine learning algorithm gives more weight to the identified viewers, and refines the recommendation using available viewing history of the identified viewers with groups of viewers having similar key features to unidentified viewers in the audience, as recited in claim 1. Therefore, Klappert fail to cure the deficiency of Hildreth noted above (Applicant’s remarks: pages 18-20). Applicant further argues Small’s disclosure is distinct from providing changes in emotions of the viewers, preferences of similar individuals’ profiles to the individual profiles, and preferences of similar composite profiles to the group profile as feedback that trains the machine-learning algorithm concerning the candidate media content, as recited by claim 1 (page 28-32). 
	In response, It is noted that MPEP 2173.05(g) states “a claim term is functional when it recites a feature “by what it does rather by what it is”. Applicant is suggested to refer to, for example, US 20100261617, paragraph 0056, which define an example/a concept of “what is does” by “machine learning algorithm” is a computational-based prediction methodology, also known to the person skilled in the art as “classifier”…. 
	Hildreth discloses performing identification and classification process to estimate a group/cluster the user is associated with to customize content for the user (see include, but not limited to, paragraphs 0013, 0071, 0074-0085, 0088-0089, 0091, 0112, 0138, 0147-0149, 0156, 0173, 0198-0202). In addition, Applicant admitted “using training process for facial recognition, as set forth by Hildreth” (page 10).
	Thus, Hildreth disclose a “training-learning algorithm”.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually (i.e., Hildreth does not disclose “executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media that the viewers would prefer, wherein the machine-learning algorithm uses market research and historic data to predict the candidate media content…, as recited in claim 1.”) where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hildreth is not relied for the teaching of wherein the machine-learning algorithm uses market research and historic data to predict the candidate media content. Instead, Hildreth is relied on for the teachings including “executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer” (read on Hildreth’s disclosure of executing software/training process to predict/filter content that user may access, based on key features related to age group, gender, skin, shape, etc. in the group profile and content that are suitable for viewers based on age group, gender group, etc. of the identified user such as dad and/or son as discussed in the non-final rejection, page 8 and Hildreth, figures 1, 12-17, paragraphs 0047, 0096-0097, 0112, 0115, 0177, 0187). Hildreth does not explicitly disclose using market research and historic data to predict candidate content. Klappert is relied on for these teachings. 
Particularly, Klappert (with its fully incorporated by references) discloses executing a machine-learning algorithm to predict, based on key features stored in group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and historic data to predict the candidate media content (read on Klappert’s disclosure of executing machine learning system and/or training process, based on features including references stored in profile(s) associated with user(s), to recommend media content that the users would prefer, wherein the learning algorithm/training process uses market research and usage/historical data to recommend content to user(s) – see include, but not limited to, Klappert: paragraphs 0023-0025, 0060, 0088, 0091; K266: paragraphs 0069, 0080-0081, 0224, 0249; Shimy: paragraphs 0121, 0125-0126, 0128); and  
providing the candidate media content to the user display equipment for the audience to view (providing recommended content to user display equipment for display to the user to view – see include, but not limited to, Klappert: paragraphs 0023-0025, 0060; K266: paragraphs 0080-0081, 0224; Shimy: paragraphs 0121, 0125-0126, 0128).
With respect to Applicant’s argument that Klappert discloses neural networks in only two places, relating to object recognition or search recognition, for a biometric measurement (which is not a content recommendation”), Examiner notices that Klappert explicitly disclose recommending content including using the term “recommend media content” based on recognizing information related to user(s) as discussed above (see also, include, but not limited to, Klappert: paragraphs 0024-0025, 0060; K’266: paragraphs 0058, 0080, 0224, 0239; Shimy: paragraphs 0090, 0121, 0125-0128); .
Therefore, the combination of references including Hildreth and Klappert disclose all claim limitations including “executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content” as recited in claim 1.

Applicant also argues claim 1 further recites providing changes in the emotions of the viewers as feedback that trains the machine-learning algorithm concerning the candidate media content. Since Hildreth and Klappert fail to disclose machine learning, they necessarily cannot disclose this feature. No machine learning or training is disclosed in Hildreth. Hildreth utterly fails to disclose or suggest providing changes in the emotions of the viewers as feedback that trains the machine learning algorithm concerning the candidate media content, as recited by claim 1. Small’s disclosure of a computing device that tracks and identifies a user’s movements, gestures, posture and facial expression is distinct from providing changes in emotions of the viewers as feedback that trains the machine-learning algorithm concerning the candidate media content as recited in claim 1 (Applicant’s remarks on pages 16-28). These arguments are respectfully traversed.
	As discussed above, the combination of references including Hildreth in view of Klappert discloses machine learning to predict a candidate media content.
	With respect to Applicant’s argument that Hildreth does not disclose providing changes in the emotions of the viewers as feedback that trains the machine learning algorithm concerning the candidate media content, as recited in claim 1, Again, The Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually, where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Hildreth’s disclosure of providing changing activities/behavior of the viewers as feedback that trains/causes the software or training machine concerning the media content based on the changes of activities/viewers detected in the captured images is read on providing changes in the activities/behaviors of the viewers as a feedback that trains the machine-learning algorithm concerning the candidate media (see page 9 of the non-final rejection). However, Hildreth does not disclose the activities/behaviors are emotions. In other words, Hildreth is not relied on for the teaching of “emotions”. 
	Klappert is relied on for the teaching of providing emotions of users as a feedback that uses to recommend media content (see include, but not limited to, Klappert: paragraphs 0019, 0060, 0107; K266: paragraphs 0004, 0049, 0053-0054, 0058, 0137-0138; Shimy: paragraph 0125). In addition to Klappert, Small’s disclosure of providing emotions such as smile, frowns, engagement level, etc. of viewers based on the image captured while the media content is being viewed and the captured “emotions” are used by machine/system to determine level of interest/engagement to the media content being displayed and used as feedback for customize content (see include, but not limited to, figures 2, 5-7, 9-11, paragraphs 0038, 0050, 0105-0106) is read on “monitoring emotions of viewers…; providing changes in the emotions of the viewers as feedback that train machine-learning algorithm concerning candidate media content…”. Small is also relied on the teaching of “receiving authorization for capturing images of viewers…” 
	Hildreth also discloses unidentified viewers of the audience (e.g., unrecognized user, guest user, or generic user, users who are not identified/detected, etc., based on comparing with registered/previous stored data/attributes, the unrecognized user or user that is not identified is classified in a group according to age, face, gender, etc. to filter content to be displayed/recommended to user (see paragraphs 0013, 0088, 0091, 0112, 0138, 0147, 0149, 0156, 0173, 0198-0201). Hildreth also discloses user that is not specifically recognized by an automatic access system, but is determined, by an age classification process to have an age related attribute that indicates that the user is an adult, the record indicates that a generic adult user has no day respective and no supervisor user. However, the record also indicates that a generic adult user only is allowed to experience content rated R or below during the hours of 6 Am and 11 PM. In this regard, additional restrictions may be placed on generic adult users that are not placed on know adult users (the dad user and mom user) (see para. 0198 and also see para. 0199-0201 for more restriction for generic/unrecognized user). Thus, Hildreth obviously discloses the machine-learning algorithm gives more weight to the identified viewers (known adult such as dad user and mom user is given less restrictions than generic adult or user that is not recognized/identified according to the recorded data), and refines the recommendations using viewing history of the identified viewers with groups of viewers having similar key features to unidentified viewers in the audience (filtering/sorting the filtered content using viewing history/recorded data of the known viewers/adult with group of viewers having similar key features such as age attributes, face attributes, etc. of the related group to unrecognized users in the audience so that additional restrictions is given to generic adult user or users that are not identified/recognized.
	Although Hildreth obviously disclose the feature, to provide a clear support that the teaching of giving more weight to the identified viewers…is well-known, Venetucci et al. (US 20180152760) is relied on as an example that the teaching is well-known as discussed below.  
	Therefore, the combination of the references discloses all claimed limitations recited in the claims including executing a machine learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and historic data to predict the candidate media content, wherein the machine learning algorithm gives more weight to the identified viewers, and refines the recommendation using available viewing history of the identified viewers with groups of viewers having similar key features to unidentified viewers in the audience, as recited in claims.

Applicant once again repeats a request that the application be treated as “special” pursuant to MPEP § 707.02 because the present application has received three or more Office Action (last paragraph on page 32 of Applicant’s remarks). Examiner maintains the responses to the Applicant’s argument as indicated in the previous Office Actions including the response that the instant application is NOT “5-year applications” as required in MPEP § 707.02). 

	For the reason given above, rejections of claims 1-2, 4-21 are repeatedly discussed below.
	
Claim 3 has been canceled.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 20090133051) in view of Klappert et al. (US 20150178511), Small et al. (US 20120124604A1) and further in view of Venetucci et al. (US 20180152760).

Note: each of the documents that are incorporated by references in its entirety in Hildreth (see for example, Hildreth: paragraph 0001) or Klappert (paragraphs 0020, 0031, 0052, 0078, 0084, including Ser. No. 14/038,158 (corresponding to U.S 20150033258 –hereinafter referred to as K258), Ser. No. 14/038,046 (corresponding to U.S  20150033262–hereinafter referred to as K262) Ser. No. 14/038,171 (corresponding to U.S 20150033245 –hereinafter referred to as K245), Ser. No. 14/038,257 (corresponding to U.S 20150033266 –hereinafter referred to as K266), Ser. No. 14/037,984 (corresponding to U.S 20150029087 –hereinafter referred to as K087), Ser. No. 14/038,044 (corresponding to U.S 20150033259 –hereinafter referred to as K259), US 20110069940 (hereinafter referred to as Shimy), US 20100153885 (referred to as Yates) or Small (see paragraph 0039) are treated as part of the specification of Hildreth or Klappert or Small respectively (MPEP 2163.07 b).

Regarding claim 1, Hildreth discloses a device (figures 2-3, 19), comprising: 
 	a processing system including a processor (media device including processor/processing circuitry of media device– figures 2-3, 19, paragraphs 0053-0054, 0056, 0214-0217); and 
 	a memory that stores executable instructions (storage or memory of media device that stores executable instructions –figures 2-3, 19, paragraphs 0214-0217) that, when executed by the processing system, facilitate performance of operations, the operations comprising: 
	capturing images of viewers in an audience of user display equipment over a time period (capture image 121 of users in audience of user display equipment over a time period - figures 2-3,7, 9-10, 19, paragraphs 0043, 0071, 0095);
	extracting key features of the viewers from the images (extracting key features/attributes of faces, skin, age, body, gesture, etc. of users from the captured image – see include, but not limited to, figures 9-10, paragraphs 0043, 0071-0073, 0089, 0095, 0113, 0128, 0130);
	 creating individual profiles of identified views in the audiences and a group profile from the key features, wherein the key features include gender, age, of each viewer (creating individual profiles/registering information of identified viewers such as Dad user, Mom user, child/son user, known user etc. in the audience a group profile/preference for users such as dad, son, etc. from the key features/attributes such as facial attributes, skin attribute, gesture attribute, gender, age, etc. for each user such as for dad, son, etc. –– see include, but not limited to, figures 9-10, 15, 17, paragraphs, 0088-0089, 0112, 0144-0145, 0166, 0198); 
executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefers, wherein the machine-learning algorithm gives less restriction to the identified viewers, and the recommendation is provided using available information of the identified viewers with group of viewers having similar key features to unidentified viewers in the audience (executing a software/training machine to predict/recommend, based on the key features related to age group, gender, etc. in the group profile, a candidate media program/content that are suitable/customized for viewers based on age group/gender group, etc.  for the identified users such as dad and son, wherein the machine/software gives less restrictions to known viewers such as Dad user, Mom user, and the recommendation using available viewing history of known users with group of viewers such as adult users, having similar age and/or face features to unrecognized/guest or user that is not identified in the audience – see include, but not limited to, figures 1, 12-14, 16-17, paragraphs 0105, 0112, 0115, 0147, 0149, 0156, 0186-0188, 0198-0202, and discussion in “response to arguments” above); 
providing the candidate media content to the user display equipment for the audience to view (providing the recommendation/candidate of filtered program to user device for the identified users/audience to view  - see include, but not limited to, figures 1, 12-14, 16-17, paragraphs 0112, 0115, 0156);
monitoring activities of the viewers utilizing an image processing technique while the candidate media content is being viewed by the audience (monitoring activities/behaviors of users such as another user enter the room, leave the room, etc. utilizing an image processing technique while the media content is being viewed by the audience/user – see include, but not limited to, paragraphs 0038, 0076, 0107);
providing changes in the activities/behaviors of the viewers, preferences of similar individual profiles to the individual profiles, and preferences of similar composite profiles to the group profile as a feedback that trains the machine-learning algorithm concerning the candidate media content (providing changes of behaviors/activities of selection, entering/leaving the room, etc. of viewers, preferences of similar individual profiles based on age-related group, facial-related group, etc. to individual profiles of adult user, teen user, etc. and preferences of similar features of profiles/references for group profile based on age-related attributes, facial attributes, etc. as feedback that trains/cause the software/training machine concerning the media content based on changes of activities/viewers detected in the captured images (see include, but not limited to, figures 5, 7, 12, 15, 17, paragraphs 0017, 0038, 0043-0044, 0076, 0088-0089, 0103, 0105, 0107, 0156, 0187, 0198-0202);
determining ratings of the candidate media content based on an effect that the candidate media content has on the viewers; and storing the ratings in a database for the group profile (determining ratings of program content has on the viewers such as adult, child, male, female, etc. and storing the ratings in a database – see include, but not limited to, paragraphs 0003, 0103, 0107, 0111, 0112, 0152, 0155, 0156, 0188, figures 17, 19).
Hildreth discloses receiving authorization for capturing images of viewers; key features include ethnicity, extracted attributes comprising facial attributes such as wrinkle of the faces, attributes of mouth movements, moth position, mouth pose, gesture, etc. – see include, but not limited to, paragraphs 0091, 0092, 0128-0130, 0137). However, Hildreth does not explicitly disclose attributes/key features including an emotional trait, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, receiving authorization for capturing images of viewers, more weight is given to identified viewers, refines recommendation based on viewing history of identified viewers.
Klappert discloses a device comprising a processor and memory that stores executable instructions to perform operations (figure 3, paragraphs 0039,0065-0066) comprising:
 creating a group profile from key features, wherein the key features include gender, ethnicity, age and an emotional trait of each viewer (creating a group profile/preference from key features  including, gender, age, ethnicity and/or race, and an emotional trait such as mood, emotional state, etc.– see include, but not limited to, paragraphs 0019-0020, 0023-0025, 0027, 0030, 0049, 0058, 0107; Shimy: paragraphs 0045, 0050, 0054, 0118-0122, 0125; K266: paragraphs 0010, 0052, 0054, 0066, 0138, 0150);
Klappert also discloses executing a machine-learning algorithm to predict, based on the key features stored in the group profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, and wherein the machine-learning algorithm refines the recommendation using available viewing history of the identified viewers with group of viewers having similar key features to other viewers in the audience; providing the candidate media content to the user display equipment for the audience to view, providing references of similar individual profiles to the individual profiles, and preferences of similar composite profiles to the group profile as feedback (executing self-learning systems (e.g., neural networks), or training/recognition module to predict/suggest/recommend, based on the key features/preferences stored in the group profile, a candidate (recommended) media content that viewers would prefer/interest, wherein the machine-learning systems uses user viewing histories, market research relating to the user to suggest a particular media content interest to user and providing the suggested particular content to user display equipment for display to the user to view, and providing preferences of similar individual profiles to individual profiles of viewers viewing program and preferences of similar composite profiles to the group of profile as feedback of viewers viewing the program – see include, but are not limited to, paragraphs 0024-0025, 0060, 0088; K266: paragraphs 0068, 0069, 0249; Shimy: paragraphs 0044, 0090, 0092, 0121-0128, 0153 and discussion in “response to arguments” above).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth with the teaching of features including ethnicity, an emotional trait for each viewer and wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, refining the recommendation using available viewing history of the identified viewers with group of viewers having similar key features to other users in the audience as taught by Klappert in order to yield predictable result of improving level of interest in particular show (see for example, Klappert: paragraph 0024) or to share emotional state of user with other users (paragraph 0030).
Small discloses receiving authorization for capturing images of viewers in an audience of user display equipment over a time period (receiving opt-in by user to capturing images of viewers of computing device over a time period – see include, but not limited to, paragraphs 0036, 0042-0044, 0082); 
Small also discloses key attributes includes gender, age, and emotional trait (e.g., smile, laugher, frowns, etc.) of each viewer (see include, but not limited to, paragraphs 0037-0038);
monitoring emotions of the viewers utilizing an image processing technique while candidate media content is being viewed by the audience; providing changes in the emotions of the viewers as feedback that trains the machine-learning algorithm concerning the candidate media content; determining ratings of the candidate media content based on an effect that the candidate media content has on the viewers; and storing the ratings in a database for the group profile (monitoring emotions such as smile, frowns, engagement level, etc. of viewers based on the image captured while the media content is being viewed by the audience, providing the changes of engagement level, smile, etc. of viewers as feedback to trains machine to determine level to engagement/interest for the media content; determining the ratings/engagement or interest level for the media content based on the an effect that the media content has on the viewers and storing the ratings/engagement level in database for the group profile for user to provide preview or personalized content – see include, but not limited to, figures 2, 5-7, 9-11, paragraphs 0036-0038, 0053, 0077, 0082, 0105).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth in view of Klappert with the teachings including receiving authorization for capturing images of viewers in an audience of user display equipment over a time period in order to yield predictable result to meet user’s privacy concern (paragraph 0042).

Venetucci discloses machine-learning algorithm gives more weight to the identified viewers, and refines the rating of content using available viewing history of the identified viewers with group of viewers having similar key features to unidentified viewers in the audience (give more weight to the subscribed viewers and non-subscribers such as weight for total subscriber local rating is 3 and total nonsubscriber local rating is 2, and refines rating of media using available viewing history/tuning/exposure history of the subscribed viewers with group of viewers having similar key features such as geographic region/same household, etc. to nonsubscriber in the audience – see include, but not limited to, paragraphs 0017, 0020, 0038-0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hildreth in view of Klappert, Small with the teachings including giving more weight to identified viewers as taught by Venetucci in order to yield predictable result of improving accuracy of rating content (paragraphs 0011-0014).

Regarding claim 2, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 1, wherein determining a number of viewers in the audience (detecting/determining number of users in the audience watching the content such as dad user, son user, etc. – see include, but not limited to, Hildreth: paragraphs 0043, 0071, 0115; or active users - Shimy: figures 9-14).   

Regarding claim 4, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 1, wherein the key features include other traits including clothing, a body position, reactions to the media content, or a combination thereof (e.g., other traits such as attributes related to other object, remote control position, body positon, reactions/engagement, body movement, gesture, etc. – see include, but not limited to, Hildreth: paragraphs 0075, 0091-0092, 0122, 0126-0131; Klappert: paragraphs 0019, 0024; K266: paragraphs 0228, 0221, 0219; Small: figures 7-8).  

Regarding claim 5, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 4, wherein the other traits include a relative position of each individual to a display device of the user display equipment (relative position of each user to a display device of the user display equipment – see include, but not limited to, Hildreth: figures 9-10, paragraphs 0126-0131; or whether user in range or leaves the detection region – see include, but are not limited to, Shimy: paragraphs 0087-0095).  

Regarding claim 6, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 1, wherein the candidate media content is further determined based on a physical location of the audience, wherein the physical location is determined using a background in the images (physical location of particular room, or location associated with the user, etc. is used to filter/customize program for display to user(s) is determined by background in the image such as background model/object etc. – see include, but not limited to, Hildreth: figures 9-10, paragraphs 0076-0078, 0084-0087, 0106-0107, 0122-0123, 0135, 0167; Klappert: paragraphs 0024; Shimy: figures 11-14, paragraphs 0088-0095; Small: figures 7-8).  

Regarding claim 7, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 6, wherein the physical location of the audience is determined from a media access control address, an IP address, a device identifier, a phone number, a SIM card, a Wi-Fi router to which the device is connected, GPS coordinates, or a combination thereof (e.g., Wifi network, physical location with address, room identifier/number, geographic area, phone numbers, etc. see include, but not limited to, Hildreth: paragraphs 0055, 0122; Klappert: paragraphs 0025, 0031, 0061; Shimy: paragraphs 0051, 0053, 0059, 0088, 0174).  

Regarding claim 8, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 5, wherein the machine-learning algorithm additionally use a factor external to the audience to predict the candidate media content (e.g., suggest a particular content is determined based on a factor such as room, physical location, location of remote control, program rating, content characteristics/identifier, market research, information from other user, etc. – see include, but not limited to, Hildreth: figures 1, 9-10, 13-14, 16-17; Klappert: paragraphs 0024-0025, 0088).  

Regarding claim 9, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 8, wherein the factor comprises a time of day, a weather condition, a sports season, or a combination thereof (e.g., time of day associated with broadcast time of program/event or time of day the user viewing–see include, but not limited to, Hildreth: figures 1, 9-10, 13-14, 16-17, paragraphs 0081, 0189-0190, 0199; Klappert: paragraphs 0024-0025).  

Regarding claim 10, Hildreth in view of Klappert, Small, and Venetucci discloses the device of claim 1, wherein the processing system comprises a plurality of processors operating in a distributed processing environment (see include, but not limited to, Hildreth: figures 3, 18-19, paragraph 0214; Klappert: figures 3-4, paragraph 0066).  

Regarding claim 11, the limitations of a non-transitory machine readable medium that correspond to the limitations of a device in claim 1 are analyzed as discussed in the rejection of claim 1, wherein recited “key attributes” corresponding to “key features” in claim 1. Particularly, Hildreth in view of Klappert, Small, and Venetucci discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
 	receiving authorization for capturing images including each individual viewer of an audience viewing media content on equipment over a time period; 
 	identifying one or more key attributes for each individual viewer from the images, resulting in key attributes for the audience;
 	creating individual profiles of identified viewers in the audience and  a profile for the audience based on the key attributes of the audience, wherein the key attributes include gender, ethnicity, age and an emotional trait of each individual viewer; 
	executing a machine-learning algorithm to predict, based on the key attributes stored in the profile, a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market search and history data to predict the candidate media content, and wherein the machine-learning algorithm gives more weight to the identified viewers, and refines the recommendation using available viewing history of the identified viewers with group of viewers having similar key features to unidentified viewers in the audience;
 	 providing the candidate media content to the equipment; 
 	monitoring emotions of the viewers utilizing an image processing technique while the candidate media content is being viewed by the audience; 
 	providing changes in the emotions of the viewers, preferences of similar individuals’ profiles to the individual profiles, and preferences of similar composite profiles to the group profile as feedback that trains the machine-learning algorithm concerning the candidate media content; determining ratings of the candidate media content based on an effect that the candidate media content has on the viewers; and storing the ratings in a database for the profile of the audience (see similar discussion as discussed in the rejection of claim 1 and include, but not limited to, Hildreth: figures 1, 3, 9-10, 19; Klappert: paragraphs 0024-0025, 0058, 0060, 0088, 0107; K266: paragraphs 0068, 0069, 0249; Small: paragraphs 0036-0038, 0042, 0047, 0077, 0082, 0105; Shimy: paragraphs 0121-0127; Venetucci: paragraphs 0038-0039).  

Regarding claim 12, Hildreth in view of Klappert, Small, and Venetucci discloses the machine-readable medium of claim 11, wherein the one or more key attributes comprise a physical trait of an individual viewer of the audience (physical attributes such as facial attributes, age-related attributes, skin/gesture attributes, etc. see include, but not limited to, Hildreth: figures 11, 15, paragraphs 0012-0016, 0132-0134, 0141; Klappert: para. 0019).  

Regarding claims 13-14, the addition limitations that correspond to the additional limitations of claims 4, 6 are analyzed as discussed in the rejection of claims 4, 6.  

Regarding claim 15, Hildreth in view of Klappert, Small, and Venetucci discloses the non-transitory machine-readable medium of claim 14, wherein the operations further comprise determining the physical location of the audience from a media access control address, an IP address, a device identifier, a phone number, a SIM card, a Wi-Fi router to which the equipment is connected, GPS coordinates, or a combination thereof (see similar discussion in the rejection of claim 7).  

Regarding claim 16, Hildreth in view of Klappert, Small, and Venetucci discloses the machine-readable medium of claim 11, wherein the processing system comprises a plurality of processors operating in a distributed processing environment (see similar discussion in the rejection of claim 10).  

Regarding claim 17, Hildreth in view of Klappert, Small, and Venetucci discloses the non-transitory machine-readable medium of claim 11, wherein the operations further comprise determining a rating for the candidate media content based on reactions obtained from the individual viewers of the audience while viewing the candidate media content, wherein the reactions are used in accordance with a genre of the media content; and storing the rating for the candidate media content (see include, but not limited to, Hildreth: figures 15-17, paragraphs 0128-0131, 0134, 0156; Klappert: paragraphs 0023-0024; K266: paragraph 0070; Yates: paragraphs 0050,0052, 0079).

Regarding claim 18, limitations of a method that correspond to the limitations of a device in claim 1 and/or non-transitory machine readable medium in claim 11 are analyzed as discussed in the rejection of claim 1 or claim 11. Particularly, Hildreth in view of Klappert, Small, and Venetucci discloses a method, comprising: 
	receiving, by a processing system including a processor, authorization for capturing images of viewers in an audience;
capturing, by the processing system images including each individual viewer of the audience viewing media content on user equipment; 
identifying, by the processing system, one or more key attributes for each individual viewer from the image; 
creating, by the processing system, individual profiles of identified viewers in the audience and a group profile from the key attributes, wherein the key attributes include an emotional trait of each individual viewer; 
executing, by the processing system, a machine-learning algorithm to predict based on the key attributes stored in the group profile, a recommendation for viewing a candidate media content that the viewers would prefer, wherein the machine-learning algorithm uses market research and history data to predict the candidate media content, and wherein the machine-learning algorithm gives more weight to the identified viewers, and refines the recommendation using available viewing history of the identified viewers with group of viewers having similar key features to unidentified viewers in the audience; 	
providing, by the processing system, the recommendation to the user equipment for the audience;
monitoring, by the processing system, emotions of the viewers utilizing an image processing technique while the candidate media content is being viewed by the audience; 
 providing changes in the emotions of the viewers, preferences of similar individuals’ profiles to the individual profiles, and preferences of similar composite profiles to the group profile, by the processing system, as feedback that trains the machine-learning algorithm concerning the candidate media content; determining, by the processing system, ratings of the candidate media content based on an effect that the candidate media content has on the viewers; and storing, by the processing system, the ratings in a database for the group profile (see similar discussion in the rejection of claim 1 and/or claim 11).  

Regarding claim 19, Hildreth in view of Klappert, Small, and Venetucci discloses the method of claim 18, further comprising: determining a physical trait of an individual of the audience by image recognition techniques (recognition technique of attributes faces, skin, age, etc. in the captured image – see include, but not limited to, Hildreth: figures 9-11, paragraphs 0043, 0071, 0073, 0128-0134; Klappert: paragraph 0019).  

Regarding claim 20, Hildreth in view of Klappert, Small, and Venetucci discloses the method of claim 19, wherein the physical trait is clothing of the individual, a body position of the individual, or a combination thereof (see similar discussion in the rejection of claim 4).

Regarding claim 21, Hildreth in view of Klappert, Small, and Venetucci discloses the method of claim 20, wherein the machine-learning algorithm additionally uses a factor eternal to the audience to predict the candidate media content (see similar discussion in the rejection of claim 8).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Schaffer et al. (US 7937725) discloses three-way media recommendation method and system.
	Li et al. (US 20170337250) discloses recommending a group to a user of a social networking system based on affinities of the user for members of the group using machine-learning model to associated weights with different attributes associated with user (para. 0048).
	Pickover et al. (US 20180005116) discloses emotional state clarifier determine an emotional state of a user or group of users and using a machine learning classifier for classifying emotional state of a user or group of users (para. 0046).
	Hotchkies et al. (US 20190109926) discloses machine learning based content delivery (see also para. 0121).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
June 16, 2022